UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4101


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CEDRIC DEWIN JENKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:13-cr-00487-NCT-2)


Submitted:   November 30, 2015            Decided:   January 27, 2016


Before NIEMEYER, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant.    JoAnna Gibson McFadden, Assistant
United   States  Attorney, Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cedric Dewin Jenkins appeals the 160-month sentence imposed

following his guilty plea to conspiracy to commit bank fraud, in

violation        of   18    U.S.C.      § 1349      (2012).       On    appeal,   Jenkins’

counsel has filed a brief pursuant to Anders v. California, 386

U.S.       738    (1967),       certifying      that     there    are    no    meritorious

grounds for appeal but questioning whether Jenkins’ guilty plea

is valid and whether Jenkins’ sentence is reasonable. ∗                              Jenkins

has    filed      a   supplemental        pro       se   brief,   asserting       that   the

district          court         erred     in        applying      various       sentencing

enhancements.            Finding no meritorious grounds for appeal, we

affirm.

       Because Jenkins did not move to withdraw his guilty plea in

the district court, we review the validity of his plea for plain

error.       United States v. Aplicano-Oyuela, 792 F.3d 416, 422 (4th

Cir.       2015).         The    record    reveals        that    the    district     court

substantially complied with Fed. R. Crim. P. 11 in accepting

Jenkins’         plea.      The    court’s       minor     omissions      do   not   affect

Jenkins’ substantial rights.                   See United States v. Davila, 133

       ∗Jenkins’ attorney also questions the validity of the
appeal waiver in the plea agreement.     Because the Government
does not seek to enforce the waiver, and we will not enforce the
waiver sua sponte, we have reviewed the case in accordance with
Anders.    United States v. Poindexter, 492 F.3d 263, 271 (4th
Cir. 2007); see United States v. Jones, 667 F.3d 477, 486 (4th
Cir. 2012).



                                                2
S. Ct. 2139, 2147 (2013).              Moreover, the district court ensured

that Jenkins’ plea was knowing, voluntary, and supported by an

adequate factual basis.              See United States v. DeFusco, 949 F.2d

114, 116, 119-20 (4th Cir. 1991).

     We     also       conclude       that       Jenkins’    sentence           is     both

procedurally and substantively reasonable.                       The record reveals

no clear error by the district court in applying a two-level

enhancement      for     leadership,         pursuant       to     U.S.     Sentencing

Guidelines Manual § 3B1.1(c) (U.S. Sentencing Comm’n 2013), and

a two-level enhancement for obstruction of justice, pursuant to

USSG § 3C1.1.       See United States v. Andrews, __ F.3d __, __,

2015 WL 6575671, at *2-3 (4th Cir. Oct. 30, 2015) (No. 14-4422)

(stating    standard      of    review    of     § 3C1.1    enhancement);            United

States v. Steffen, 741 F.3d 411, 414 (4th Cir. 2013) (stating

standard    of   review    of    § 3B1.1(c)       enhancement).           Nor    did    the

district court plainly err in applying a four-level enhancement

for the number of victims in the conspiracy, pursuant to USSG

§ 2B1.1(b)(2)(B)        (2013).        Thus,     the   district     court       properly

calculated the applicable Sentencing Guidelines range, and the

court appropriately explained the sentence in the context of the

relevant 18 U.S.C. § 3553(a) (2012) factors.                     See Gall v. United

States,    552   U.S.    38,    51    (2007).       Moreover,      Jenkins’      within-

Guidelines sentence is presumptively substantively reasonable,

United States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert.

                                             3
denied,   135   S.    Ct.    421    (2014),   and    he    fails   to   rebut   that

presumption on appeal.

     In   accordance        with   Anders,    we    have   reviewed     the   entire

record in this case and have found no meritorious grounds for

appeal.     We therefore affirm the judgment of the district court.

This court requires that counsel inform Jenkins, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Jenkins requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Jenkins.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court    and   argument      would   not   aid    the

decisional process.

                                                                          AFFIRMED




                                         4